DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-15-2021 has been entered. 
Claim Objections
Claim 9 is objected to because of the following informalities: the limitations “the first section” in lines 2-3 and “the outer section" in line 3 which should read “the first fabric section” and “the outer fabric section”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 and 17-19 are rejected because they recites limitation a back, front, and outer fabric sections. It is not clear that the sections are other separate layers/structures from the first fabric or not. Thus, the specification does not explain how the sections happen. However, as seen in fig 9 of applicant it seems there is another layer (member 213) attaching in the back of the pad and the fabric. Therefore, the examiner respectfully interpret the claims as there is one more layer of fabric which possibly cover the back of the pad.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 10-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maryyanek et al. (4,600,002).
Regarding claim 1, Maryyanek discloses a structure capable of being a cycling garment (wearing when cycling) comprising: 
a pad (fig 2, member 38); 


    PNG
    media_image1.png
    241
    315
    media_image1.png
    Greyscale

an interface between the seam and the pad defining a length along which the seam is bonded to the pad such that the seam is substantially contained within an interior of the pad (fig 2 annotated above).  
Regarding claim 2, Maryyanek discloses the pad is comprised of a polymer material (col 2, lines 57-60).  
Regarding claim 4, Maryyanek discloses the polymer is rubber (col 2, line 48).  
Regarding claim 5, Maryyanek discloses a structure capable of being a cycling garment (wearing when cycling) comprising: 
a first fabric section (fig 2, member 24 on top, col 3, lines 1-10): 
a second fabric section (fig 2, member 24 on bottom, col 3, lines 1-10) joined to the first fabric section to form a first seam (fig 2, member 25); and 
a first pad disposed along a first length of the first seam, wherein the first seam is bonded to the first pad such that the first seam is substantially contained within an interior of the first pad along the first length (fig 2 annotated above). 
Regarding claims 10-11 are rejected by Maryyanek structure because they are just an intended use of the structure such as a user could use Maryyanek structure to 
Regarding claim 14, Maryyanek discloses method for manufacturing a structure capable of being a cycling garment comprising at least the steps of: 
providing a first fabric section (fig 2, member 24 top section, col 3, lines 1-10); 
providing a second fabric section (fig 2, member 24 bottom section, col 3, lines 1-10); 3Application Serial No. 16/406,234 
Docket No.: C00019927US02 providing a first pad (fig 2, member 38);
joining the first and second fabric sections to form a first seam (fig 2, member 25); 
bonding at least a first length of the first seam to the first pad such that the first seam is substantially contained within an interior of the first pad along the first length.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0165272) in view of Maryyanek (4,600,002).

    PNG
    media_image2.png
    329
    734
    media_image2.png
    Greyscale

Regarding claim 1, Chen teaches a cycling garment comprising: 
a pad (fig 4, member 20); 
at least two fabric sections (fig 4 annotated above) joined to form a seam (fig 4, member 23).
Chen does not teach an interface between the seam and the pad defining a length along which the seam is bonded to the pad such that the seam is substantially contained within an interior of the pad.  
Maryyanek teaches a structure capable of being a cycling garment (wearing when cycling) having an interface between the seam and the pad defining a length 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Chen by using the technique of Maryyanek, by having the seam contained within an interior of the pad in order to prevent the seam to break easily and preventing the inturned seam from rubbing a user skin (Maryyanek, col 2, lines 67-68).
Regarding claim 5, Chen teaches a cycling garment comprising:
a first fabric section and a second fabric section joined to the first fabric section to form a first seam (fig 4 annotated above and member 23).
a first pad (fig 4 annotated above).
Chen does not teach a first pad disposed along a first length of the first seam, wherein the first seam is bonded to the first pad such that the first seam is substantially contained within an interior of the first pad along the first length.  
Maryyanek teaches a structure capable of being a cycling garment (wearing when cycling) having a first pad disposed along a first length of the first seam, wherein the first seam is bonded to the first pad such that the first seam is substantially contained within an interior of the first pad along the first length (fig 2 annotated above).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Chen by using the technique of Maryyanek, by having the seam contained within an interior of the pad in order to prevent the seam to break easily and preventing the inturned seam from rubbing a user skin (Maryyanek, col 2, lines 67-68).
Regarding claim 10, the modified garment Chen-Maryyanek discloses the first pad is adapted to be positioned lateral to a mid-sagittal plane in a first direction (Chen, fig 4, member 20).  
Regarding claim 11, the modified garment Chen-Maryyanek discloses at least a portion of the first pad is adapted to be positioned beneath an ischial pelvis bone of a person wearing the garment (Chen, fig 4, member 20).  
Examiner noted for claims 10-11: It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The modified structure Chen-Maryyanek teaches cycling garment, as present claimed, that would be capable of position as claimed.
Regarding claim 14, Chen teaches a method for manufacturing a cycling garment comprising at least the steps of: 
providing a first fabric section (fig 4 annotated above); 
providing a second fabric section (fig 4 annotated above); 3Application Serial No. 16/406,234 
Docket No.: C00019927US02providing a first pad (fig 4 annotated above, member 20);
joining the first and second fabric sections to form a first seam (fig 4, member 23).
Chen does not teach a step of bonding at least a first length of the first seam to the first pad such that the first seam is substantially contained within an interior of the first pad along the first length.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Chen by using the technique of Maryyanek, by having the seam contained within an interior of the pad in order to prevent the seam to break easily and preventing the inturned seam from rubbing a user skin (Maryyanek, col 2, lines 67-68).

Claims 2-4, 6-9, 12-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0165272) and Maryyanek (4,600,002) as applied to claims 1, 5,and 14 above, and further in view of Maier (2009/0113598).
Regarding claims 2-4, the modified garment Chen-Maryyanke teaches all of the limitations of claim 1 except the pad is comprised of a polymer material, silicone, or rubber.
Maier teaches a cycling garment having a pad (fig 4, member 20) is comprised of a polymer material (para 0040), silicone (para 0040), or rubber (para 0040).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the pad of Chen by using the material of Maier, in order to provide greater technical performance and greater comfort for the user compared to know garment are obtained (Maier, para 0023).
Regarding claim 6, the modified garment Chen-Maryyanke teaches all of the limitations of claim 5 and Chen further teaches a third fabric section joined to the first fabric section to form a second seam (fig 4 annotated above).
Maier teaches a second pad disposed along a second length of the second seam (fig 4, both member 20).
Maryyanke teaches the seam is bonded to the pad such that the seam is substantially contained within an interior of the pad along the second length (fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the pad of Chen by adding another pad onto a second seam, as taught by Maier, and the seam is contained within an interior of the pad in order to add more comfort to a user and prevent the seam to break easily and preventing the inturned seam from rubbing a user skin (Maryyanek, col 2, lines 67-68).
Regarding claims 7-9, the modified garment Chen-Maryyanke-Maier teaches all of the limitations and Maier further teaches another layer of fabric (fig 8, member 141) attach to the pad and the fabric (fig 8, member 120 and 140).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Chen by adding another layer, as taught by Maier, in order to protect the pad form wear and tear.
Regarding claim 12, the modified garment Chen-Maryyanke-Maier discloses the first pad is adapted to be positioned lateral to a mid-sagittal plane in a first direction and the second pad is adapted to be positioned lateral to the mid-sagittal plane in in a second direction (Chen, fig 4, members 20).  

Regarding claim 13, the modified garment Chen-Maryyanke-Maier discloses at least a portion of the first pad is adapted to be positioned beneath a first ischial pelvis bone of a person wearing the garment and the second pad is adapted to be positioned beneath a second ischial pelvis bone of a person wearing the garment (Chen, fig 4, members 20).  
Regarding claim 16, the modified method Chen-Maryyanke-Maier teaches all of the limitations of claim 14 and Chen further teaches a third section (Fig 4, member 21);
providing a second pad (Fig 4, member 20); 
joining the first and third sections to form a second seam (Fig 4 annotated above).
Maier further teaches bonding at least a second length of the second seam to the second pad (fig 4).
Maryyanek teaches the seam is substantially contained within an interior of the pad along the second length.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Chen by adding another pad onto a second seam, as taught by Maier, and the seam is contained within an interior of the pad in order to add more comfort to a user and prevent the seam to break easily and preventing the inturned seam from rubbing a user skin (Maryyanek, col 2, lines 67-68).
Regarding claims 17-19, the modified method Chen-Maryyanke-Maier teaches all of the limitations and Maier further teaches step of using another layer of fabric (fig 8, member 141) attach to the pad and the fabric (fig 8, member 120 and 140).

Regarding claim 20, the modified method Chen-Maryyanke-Maier discloses the first and second pads are positioned to rest directly under the wearer's ischial pelvis bones (as seen in fig 3 of Chen, the structure is capable to have the step of positioning to rest directly under the wearer's ischial pelvis bones).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (2014/0165272) and Maryyanek (4,600,002) as applied to claim 14 above, and further in view of Watanabe (4,785,479).
Regarding claim 15, the modified method Chen-Maryyanke teaches all of the limitations of claim 14 except the step of bonding the first seam into the first pad comprises the steps of: positioning at least a portion of the first length of the first seam within a pad mold; filling the pad mold with a pad material; and curing the pad material to bond the at least a portion of the first length of the first seam within an interior of the first pad.  
Watanabe teaches a step of having the seam within a pad mold, filing the mold with pad material and curing the pad material therefore the seam and the pad are bonded together (col. 5-6 and claim 6).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to add the step of Watanabe into the method of Chen, in order to flatten the seam and therefore it does not give a foreign body sensation on 
Response to Arguments
Applicant's arguments, date 12-15-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that the prior art does not teach the amendment limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amendment limitations have been addressed as analyzed above.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732